                                        Case 1:19-cv-00600-DAD-JLT Document 27 Filed 06/11/20 Page 1 of 4

                                   THALER LAW
                               1   Jesse J. Thaler SBN 278463
                                   17011 Beach Blvd. Fl. 9
                               2   Huntington Beach, CA 92647
                                   Telephone: (570)470-6155
                               3   Email: jessejthaler@gmail.com
                               4   Attorney for Plaintiff
                                   RP Golden State Management, LLC DBA Garden Suites Inn
                               5

                               6

                               7

                               8
                                                                 UNITED STATES DISTRICT COURT
                               9
                                                                EASTERN DISTRICT OF CALIFORNIA
                              10

                              11   RP Golden State Management, LLC                       CASE NO.: 1:19-cv-00600-DAD-JLT
                                   DBA Garden Suites Inn,
                              12                                                         STIPULATION TO CONTINUE THE
                                                  Plaintiff,                             SETTLEMENT CONFERENCE;
                              13                                                         [PROPOSED] ORDER
T HALER L AW
               S ANT A A NA




                                   v.                                                    (Doc. 26)
                              14
                                   OHIO SECURITY INSURANCE COMPANY;
                              15   and DOES 1 through 25, inclusive,
                              16                  Defendants.
                              17

                              18           This Stipulation is entered into by and between plaintiff RP Golden State Management,
                              19   LLC DBA Garden Suites Inn (“Plaintiff”) and OHIO SECURITY INSURANCE COMPANY
                              20   (“Defendant”). Plaintiff and Defendant are collectively referred to as the “Parties.”
                              21           WHEREAS, Plaintiff filed the Complaint in this action on March 25, 2019 in the
                              22   Superior Court of California for the County of Kern alleging that Defendant, an insurance
                              23   company, failed to respond to a claim made by Plaintiff, a policy holder;
                              24           WHEREAS, Defendant removed the action to United States District Court Eastern
                              25   District of California on May 3, 2019;
                              26           WHEREAS, the Rule 26(f) Conference was held on October 17, 2019 resulting in a
                              27   Scheduling Order which set a Settlement Conference for March 16, 2020;
                              28           WHEREAS, at the Mid-Discovery Status Conference held on January 31, 2020,

                                                                                     1
                                                     STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
                                      Case 1:19-cv-00600-DAD-JLT Document 27 Filed 06/11/20 Page 2 of 4


                               1   Defendant indicated that a March 16, 2020 Settlement Conference was unlikely to be
                               2   productive due to multiple outstanding discovery issues which the parties are working to
                               3   resolve;
                               4          WHEREAS, the Court ordered the Parties at the conclusion of the Mid-Discovery Status
                               5   Conference held on January 31, 2020 to submit a stipulation continuing the Settlement
                               6   Conference to an agreeable date;
                               7          WHEREAS, pursuant to a stipulation between the Parties, the Court set a Settlement
                               8   Conference for June 15, 2020;
                               9          WHEREAS, after consideration of the settlement conference statements and the offers
                              10   that have been exchanged between the Parties, the Court found the case is not in a settlement
                              11   posture and ordered counsel to file “a joint statement indicating they believe there is a
                              12   substantial likelihood of settlement at the conference, or they SHALL stipulate to continue the
                              13   conference to a date by which the case is more likely to be in a settlement posture”;
T HALER L AW
               S ANT A A NA




                              14          WHEREAS, after a telephone discussion between Counsel on June 9, 2020 it appears
                              15   that there is not a substantial likelihood of settlement at the Settlement Conference, although
                              16   the Parties believe that some progress toward a settlement might be achieved through
                              17   participation in the Settlement Conference or a mediation;
                              18          WHEREAS, Defendant plans to file a dispositive motion after the close of discovery in
                              19   this case and Counsel for Plaintiff does not believe the settlement landscape will change until
                              20   adjudication of Defendant’s proposed dispositive motion;
                              21          NOW, THEREFORE, the Parties hereby agree and stipulate that the Settlement
                              22   Conference be continued to November 16, 2020, or on such other date that is beyond the
                              23   dispositive motion hearing deadline of November 10, 2020;
                              24

                              25

                              26
                              27

                              28

                                                                                    2
                                                     STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
                                      Case 1:19-cv-00600-DAD-JLT Document 27 Filed 06/11/20 Page 3 of 4


                               1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                               2                                  THALER LAW
                               3
                                   Dated: June 10, 2020
                               4

                               5                                  By: /s/ Jesse J. Thaler
                                                                  Jesse J. Thaler,        Attorney for Plaintiff
                               6

                               7

                               8                                  CLYDE & CO US LLP
                               9
                                   Dated: June 10, 2020
                              10

                              11                                  By: /s/ Susan Koehler Sullivan (as authorized on 6/10/2020)

                              12                                         Susan Koehler Sullivan,         Attorney for Defendant

                              13
T HALER L AW
               S ANT A A NA




                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                               3
                                                    STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
                                      Case 1:19-cv-00600-DAD-JLT Document 27 Filed 06/11/20 Page 4 of 4


                               1

                               2                                      [PROPOSED] ORDER

                               3

                               4          Having considered the STIPULATION TO CONTINUE THE SETTLEMENT
                               5   CONFERENCE, and GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED:
                               6   That the Settlement Conference is continued to November 16, 2020 at 9:00 a.m. at 510 19th
                               7   Street, Bakersfield, CA.
                               8
                                   IT IS SO ORDERED.
                               9
                              10      Dated:     June 10, 2020                          /s/ Jennifer L. Thurston
                                                                                 UNITED STATES MAGISTRATE JUDGE
                              11

                              12

                              13
T HALER L AW
               S ANT A A NA




                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                 4
                                                     STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
